Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-3 and 5-10 are currently pending in the instant application.  Applicants have amended claims 1, 5-7 and 10 and canceled claim 4 in an amendment filed on November 23, 2021.  Claims 1-3 and 5-7 are considered allowable and claims 8-10 are withdrawn from consideration.

I.	Applicants’ Remarks
Applicants’ amendment, filed on November 23, 2021, overcomes the rejection of claims 1-7 under 35 USC 112(b) as being indefinite for the term “organic group”; and  the rejection of claims 1-7 under 35 USC 112(b) as being incomplete for omitting essential steps. The above rejections have been withdrawn.
The Examiner contacted Teresa Lavenue, attorney of record, on March 1, 2022 in the attempt to advance prosecution by canceling the withdrawn claims 8-10 which are not subject for rejoinder.  However, the issue could not be resolved via the telephone because Applicants are not moving forward with prosecuting this application and thus this Office Action is being sent.

II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

****As mentioned above claims 8-10 are still withdrawn from consideration and would need to be canceled to put this case in condition for allowance.   

III.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626